               Case 9:20-cv-00174-DLC Document 1 Filed 12/01/20 Page 1 of 12



Bradley J. Luck
Emma L. Mediak
GARLINGTON, LOHN & ROBINSON, PLLP
350 Ryman Street • P. O. Box 7909
Missoula, MT 59807-7909
Phone (406) 523-2500
Fax (406) 523-2595
bjluck@garlington.com
elmediak@garlington.com

Attorneys for Plaintiff



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                                MISSOULA DIVISION

 BIG SKY PROFESSIONAL                              CV
 BASEBALL, LLC,

                   Plaintiff,
                                                COMPLAINT FOR DECLARATORY
          v.                                     JUDGMENT AND DEMAND FOR
                                                        JURY TRIAL
 ARCH INSURANCE COMPANY,

                   Defendant.


          Plaintiff Big Sky Professional Baseball, LLC (“BSPB”), by and through its

counsel, Garlington, Lohn & Robinson, PLLP, for its Complaint for Declaratory

Judgment, states and alleges as follows:

                                NATURE OF THE ACTION

          1.       This is an action under Federal Rules of Civil Procedure 57 and 28

3082288                                                                                 1
               Case 9:20-cv-00174-DLC Document 1 Filed 12/01/20 Page 2 of 12



U.S.C. § 2201 for declaratory judgment. BSPB requests that this Court declare and

determine that a duty to defend and indemnity BSPB for property damage at the

baseball stadium and resulting economic loss exists under two policies issued by

Defendant Arch Insurance Company (“Arch”).

                                          PARTIES

          2.       Plaintiff, BSPB, is a limited liability company organized under and by

virtue of the laws of the State of Montana and is in good standing.

          3.       Defendant, Arch, is an insurance company authorized to write

insurance in Montana; it is a corporation organized under the laws of the State of

Missouri, with its principal place of business is in Missouri. It is therefore a citizen

of the State of Missouri.

                               JURISDICTION AND VENUE

          4.       Jurisdiction is proper in this Court under 28 U.S.C. § 1332 because

the matter in controversy exceeds $75,000 and the Plaintiff is a citizen of a

different state than the Defendant.

          5.       Venue is proper in the United States District Court for Montana,

Missoula Division. Arch issued the insurance policies to BSPB in Missoula,

Montana, and the property damage at issue occurred in Missoula, Montana.

          6.       This Court has specific personal jurisdiction over the Defendant

because the declaratory judgment action arises out of insurance policies issued in

3082288                                                                                  2
               Case 9:20-cv-00174-DLC Document 1 Filed 12/01/20 Page 3 of 12



Montana to a Montana legal entity.

                                FACTUAL BACKGROUND

The Two Insurance Policies

          7.       Arch issued Commercial General Liability insurance policy number

SSCLG0016900 to Named Insured Big Sky Professional Baseball, LLC, for the

policy year 10/26/2018-10/01/2019 (“CGL Policy”). A copy of the CGL Policy is

attached hereto as Exhibit A.

          8.       The CGL Policy identifies BSPB’s “Business Description” as a

“Minor League Baseball Team.” Ex. A-11.

          9.       The CGL Policy provides coverage of $1,000,000 for damage to

premises rented to BSPB. Ex. A-12.

          10.      The CGL Policy provides that Arch has a duty to defend BSPB.

          11.      The CGL Policy schedule of premises which BSPB rented included

the baseball field BSPB rented from the City of Missoula: 700 Cregg Lane,

Missoula, MT 59807 (“Baseball Field”).

          12.      Arch also issued Commercial Output Program insurance policy

number SSCMP0003400 to Named Insured Big Sky Professional Baseball, LLC,

for the policy year 10/26/2018-10/01/2019 (“Lost Business Income Policy”). A

copy of the Lost Business Income Policy is attached hereto as Exhibit B.

          13.      The Lost Business Income Policy identifies BSPB’s “Business

3082288                                                                               3
           Case 9:20-cv-00174-DLC Document 1 Filed 12/01/20 Page 4 of 12



Description” as a “Minor League Baseball Team.” Ex. B-2.

          14.   The Location Schedule for the Loss Business Income Policy includes

the baseball field BSPB rented from the City of Missoula: 700 Cregg Lane,

Missoula, MT 59801. Ex. B-70.

          15.   The Lost Business Income Policy provides Income Coverage for

Earnings, Rents, and Extra Expense with a limit of $1,244,000 at the Baseball

Field. Ex. B-70.

The Concert, Property Damage and Lost Business Income

          16.   Logjam Presents, LLC, put on the Mumford Concert Production at the

Baseball Field on August 11, 2019.

          17.   The Baseball Field playing surface was severely damaged in the

Mumford Concert Production due, in part, to excessive water on the field caused

by a rainstorm.

          18.   BSPB spent a significant amount of time assessing and estimating the

damage to the playing surface at the Baseball field.

          19.   BSPB was forced to cancel six Missoula Osprey professional baseball

games as a result of the damage to the playing surface at the Baseball Field.

          20.   BSPB incurred damages in the amount of $232,936.01 as a result of

these six cancelled games.

          21.   The damage to the playing field, cancellation of games and

3082288                                                                              4
           Case 9:20-cv-00174-DLC Document 1 Filed 12/01/20 Page 5 of 12



rescheduling negatively impacted the Missoula Osprey’s ability to win or share the

regular season title in their professional baseball league, thereby causing BSPB

additional damages associated with the lost opportunity to participate in playoff

games and related revenue.

          22.   BSPB also incurred damages repairing the playing surface of the

Baseball Field.

          23.   The liability for the property damage at the Baseball Field and

BSPB’s damages is currently being litigated in Big Sky Professional Baseball, LLC

v. Logjam Presents, LLC, and the City of Missoula, Montana, in Missoula District

Court Cause No. DV-20-918 (“Underlying Action”).

          24.   Logjam Presents, LLC, has filed a counterclaim against BSPB

alleging negligence by BSPB caused the damage to the playing surface of the

Baseball Field. A copy of the counterclaim filed in the Underlying Action is

attached hereto as Exhibit C.

Arch’s Denials and Misrepresentations of Policy Terms

          25.   BSPB’s insurance agent provided notice of the occurrence to Arch on

August 27, 2019.

          26.   BSPB made an insurance claim to Arch for both property damage and

for lost business income on or about December 18, 2019.

          27.   BSPB provided additional information to Arch regarding its insurance

3082288                                                                               5
           Case 9:20-cv-00174-DLC Document 1 Filed 12/01/20 Page 6 of 12



claim on January 3, 2020.

          28.   After failing to provide any decision for over three months, Arch

eventually denied coverage for both the property damage and the lost business

income.

          29.   In a letter dated March 2, 2020, Arch denied coverage for BSPB’s lost

business income. A copy of the letter is attached as Exhibit D.

          30.   Arch acknowledged that the Baseball Field at 700 Cregg Lane,

Missoula, Montana, was an insured location. Ex. D-1.

          31.   Arch acknowledged that the damage to the playing surface of the

Baseball Field was caused by rain, together with foot and vehicle traffic and the

weight of the staging rigging during the concert. Ex. D-1.

          32.   Arch pointed to an exclusion for “land” as a basis for excluding

coverage. Arch also claimed the concert was “land use” and pointed to an

exclusion for perils associated with “land use” as a basis for excluding coverage.

Ex. D-2.

          33.   The term “land” is not defined in the Lost Business Income Policy.

          34.   The term “land use” is not defined in the Loss Business Income

Policy.

          35.   The term “land use” is found multiple times throughout the Lost

Business Income Policy, appearing as part of the phrase “land use ordinance, law,

3082288                                                                              6
           Case 9:20-cv-00174-DLC Document 1 Filed 12/01/20 Page 7 of 12



or decree” and the phrase “land use requirements.” Ex. B-29, 30, 58,

          36.   There is no allegation that the Mumford Concert violated any sort of

ordinance, law, or decree.

          37.   In a letter dated March 23, 2020, Arch denied coverage for the

property damage under the CGL Policy. A copy of the letter is attached as Exhibit

E.

          38.   Arch pointed to an exclusion for property leased to the named insured

for more than seven days, exclusion j., as the basis for its exclusion. Ex. E-2.

Arch also pointed to an exclusion for faulty workmanship, exclusion l., based on

the allegation that BSPB improperly watered the field as the basis for its exclusion.

Ex. E-4, 5.

          39.   Arch misrepresented the terms of the CGL Policy in this March 23,

2020 denial letter.

          40.   The CGL Policy contains an endorsement which modifies both

exclusion j. and exclusion l. Pursuant to this endorsement, exclusion j. and l. do

not apply to damage to premises rented to the insured caused by “water damage.”

Ex. A-62.

          41.   BSPB, through counsel, obtained a complete copy of the CGL Policy

and the Lost Business Income Policy to analyze coverage following Arch’s denial.

          42.   BSPB, through counsel, sent a letter dated August 3, 2020 to Arch

3082288                                                                                7
           Case 9:20-cv-00174-DLC Document 1 Filed 12/01/20 Page 8 of 12



detailing Arch’s misrepresentation of policy terms. BSPB also explained that the

playing surface of Baseball Field did not constitute “land.” BSPB further

explained why a baseball team which obtained a Lost Business Income policy with

its Baseball Field as a scheduled location would reasonably expect coverage for

lost business income in the event the Baseball Field playing surface became

damaged.

          43.   Arch did not substantively respond to the letter of August 3, 2020.

          44.   BSPB, through counsel, sent a follow-up letter dated September 25,

2020 to Arch regarding Arch’s denials and misrepresentation of policy terms and

its failure to substantively respond to the letter of August 3, 2020.

          45.   Arch did not respond to the letter of September 25, 2020.

          46.   BSPB, through counsel, sent another follow-up letter dated October 6,

2020, to Arch regarding Arch’s denials and misrepresentation of policy terms and

its failure to substantively respond to the letter of August 3, 2020.

          47.   BSPB, through counsel, sent another follow-up letter dated November

30, 2020, to Arch regarding Arch’s denials and misrepresentation of policy terms

and its failure to substantively respond to the letter of August 3, 2020. BSPB also

tendered the counterclaim filed by Logjam Presents, LLC, to Arch for defense.

          48.   To date, Arch has not substantively responded to BSPB’s August 3,

2020 letter, nor the letters dated September 25, 2020, October 6, 2020 or

3082288                                                                               8
           Case 9:20-cv-00174-DLC Document 1 Filed 12/01/20 Page 9 of 12



November 30, 2020.

Count I: Breach of Contract

          49.   BSPB re-alleges and re-pleads the allegations in the above paragraphs

as though set forth herein.

          50.   Arch and BSPB entered into the CGL Policy and the Lost Business

Income Policy for the policy period which included August 11, 2019, when the

Mumford Concert occurred.

          51.   BSPB paid all applicable premiums.

          52.   Arch breached the CGL Policy by failing to provide a defense to

BSPB and failing to pay for the property damage to the playing surface of the

Baseball Field as Arch contracted that it would do.

          53.   Arch breached the Lost Business Income Policy by failing to pay

BSPB’s property damage to the playing surface of the Baseball Field and BSPB’s

lost business income as Arch contracted that it would do.

          54.   BSPB has been damaged by Arch’s breach of these two contracts.

Count II: UTPA Violations

          55.   BSPB re-alleges and re-pleads the allegations in the above paragraphs

as though set forth herein.

          56.   Arch has misrepresented pertinent facts and insurance policy

provisions related to BSPB’s insurance coverage and the claims at issue.

3082288                                                                             9
           Case 9:20-cv-00174-DLC Document 1 Filed 12/01/20 Page 10 of 12



          57.   Arch has refused to pay BSPB’s claims without conducting a

reasonable investigation based upon all available information.

          58.   Arch has failed to affirm or deny coverage of BSPB’s claims within a

reasonable time.

          59.   Arch has failed to attempt in good faith to effectuate a prompt, fair

and equitable resolution of BSPB’s claims even though Arch’s liability is

reasonably clear.

          60.   Arch has violated Montana’s Unfair Trade Practices Act, Montana

Code Annotated §§ 33-18-201 and 242.

          61.   BSPB has suffered damages as a result of Arch’s UTPA violations.

Count III: Fraud (In the Alternative)

          62.   BSPB re-alleges and re-pleads the allegations in the above paragraphs

as though set forth herein.

          63.   By accepting premium for a lost business income policy from a

baseball team for an insured location that is a baseball field, Arch represented to

BSPB that the Lost Business Income policy would provide coverage to a baseball

team for lost business income in the event of damage to the insured Baseball Field.

          64.   In the alternative, if this Court concludes that the Lost Business

Income policy does not provide coverage for BSPB’s lost business income, then

Arch’s representation was false.

3082288                                                                                 10
           Case 9:20-cv-00174-DLC Document 1 Filed 12/01/20 Page 11 of 12



          65.   Arch’s representation was material. BSPB would not have purchased

a Lost Business Income Policy with an insured location of the Baseball Field if

BSPB knew that it would receive no lost business income coverage for damage to

the Baseball Field.

          66.   Arch was aware at the time that it issued the Lost Business Income

Policy for the insured location of the Baseball Field that it did not intend to pay

any claim for lost business income for damage to the Baseball Field.

          67.   Arch intended that BSPB rely on this misrepresentation and pay a

policy premium for lost business income for the insured location of the Baseball

Field.

          68.   BSPB was ignorant of Arch’s misrepresentation.

          69.   BSPB relied on, and had a right to rely upon, Arch’s representation

that it possessed lost business income insurance for its baseball team for lost

income arising out of damage to its Baseball Field.

          70.   BSPB was damaged as a result of its reliance on Arch’s

misrepresentation because BSPB believed it possessed lost business income

insurance for damage to its insured Baseball Field and it paid a policy premium for

this insurance.

                                DEMAND FOR JURY TRIAL

          BSPB demands a trial by jury for all issues so triable.

3082288                                                                               11
           Case 9:20-cv-00174-DLC Document 1 Filed 12/01/20 Page 12 of 12



                                   PRAYER FOR RELIEF

          BSPB thus requests this Court to declare and determine its rights under the

CGL Policy and the Lost Business Income Policy, and specifically declaring and

entering a Judgment as follows:

          A.    That Arch has a duty to defend BSPB against Logjam Present, LLC’s

allegations;

          B.    That Arch has a duty to indemnify BSPB for the damage to the

Baseball Field and BSPB’s lost business income;

          C.    That Arch is subject to exemplary damages for its violations of the

UTPA;

          D.    That Arch is obligated to pay BSPB’s attorneys fees; and

          E.    Any other and further relief as the Court deems just and proper.

          DATED this 1st day of December, 2020.




                                      /s/ Bradley J. Luck
                                   Attorneys for Plaintiff




3082288                                                                                 12
